Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered September 24, 1970, convicting him of manslaughter in the first degree, upon a plea of guilty, and imposing sentence. Judgment reversed, on the law, and ease remitted to the Criminal Term for resentencing in accordance with the views expressed herein. We are of the view that the court was obligated on this record to order the physical examination provided for by section 207 of the Mental Hygiene Law before it imposed sentence (see People v. Sczerbaty, 37 A D 2d 428). Rabin, P. J., Hopkins, Munder, Martuscello and Christ, JJ., concur.